MEMORANDUM OPINION
Nos. 04-03-00051-CR, 04-03-00052-CR, 04-03-00053-CR
Thomas HUDDLESTON,
Appellant
v.
The STATE of Texas,
Appellee
From the 226th Judicial District Court, Bexar County, Texas
Trial Court Nos. 2002-CR-2762-B, 2002-CR-6510-B, 2002-CR-6511-B
Honorable Sid L. Harle, Judge Presiding
Opinion by:	Karen Angelini, Justice
Sitting:	Catherine Stone, Justice
		Sarah B. Duncan, Justice
		Karen Angelini, Justice
Delivered and Filed:	June 2, 2004
AFFIRMED
	After a trial on the merits, Thomas Huddleston was found guilty of aggravated robbery, of
being a felon in possession of a firearm, and of aggravated assault with a deadly weapon. With respect
to the aggravated robbery conviction, Huddleston was sentenced to thirty years imprisonment. With
respect to his conviction for illegally possessing a firearm, he was sentenced to twenty years
imprisonment. And, with respect to his conviction for aggravated assault with a deadly weapon, he
was sentenced to thirty years. His sentences run concurrently. Huddleston timely filed a notice of
appeal. His court-appointed appellate attorney filed a brief in which he raises nine arguable points of
error, but nonetheless concludes that this appeal is frivolous and without merit. Anders v. California,
386 U.S. 738 (1967); High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978). Counsel states that
appellant was provided with a copy of the brief and motion to withdraw and was further informed of
his right to review the record and file his own brief. Bruns v. State, 924 S.W.2d 176, 177 n.1 (Tex.
App.--San Antonio 1996, no pet.). Instead of filing a pro se brief, Huddleston filed a motion to adopt
the brief of his co-defendant, Joseph Paul Green, in cause nos. 04-03-00221-CR, 04-03-00222-CR,
and 04-03-00223-CR. We granted Huddleston's motion. 
	We have reviewed the record, counsel's brief, and Green's brief as adopted by Huddleston.
In Green v. State, 2004 WL 298095 (Tex. App.--San Antonio Feb. 18, 2004, no pet.), we rejected
Green's arguments and affirmed the judgment of the trial court. We see no reason that Green's
arguments would be persuasive in this case. And, we agree with Huddleston's counsel that the appeal
is frivolous and without merit. The judgment of the trial court is affirmed. Furthermore, we grant the
motion to withdraw. Nichols v. State, 954 S.W.2d 83, 85-86 (Tex. App.--San Antonio 1997, no
pet.); Bruns 924 S.W.2d at 177 n.1. 
							Karen Angelini, Justice
Do not publish